— Reargument of an appeal by defendant from a judgment of the Supreme Court, Kings County (Greenspun, J.), rendered February 5, 1979, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence, which was affirmed by order of this court dated September 28, 1981 (People v Marchand, 83 AD2d 995). By order of this court dated July 5, 1983, the defendant’s pro se motion for reargument was granted and the parties were directed to serve and file their briefs.
Upon reargument the original determination of this court is adhered to.
Defendant’s contention regarding his claim of ineffective assistance of counsel due to his counsel’s failure to arrange for defendant to appear and testify before the Grand Jury cannot be determined on the record before us and “would be more properly raised in a postjudgment motion made pursuant to CPL 440.10, at which time additional background facts could be developed (see People v Love, 57 NY2d 998; People v Brown, 45 NY2d 852)” (People v Leonard, 102 AD2d 857).
We have considered the other contentions raised upon reargument and have found them to be without merit. Titone, J. P., Weinstein, Niehoff and Rubin, JJ., concur.